DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 -3, 7, 8, 10, 16, 17, 19 and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Miyake U.S. 9,197,189 (cited by applicants).
Before beginning it should be noted that Miyake Figs. 5-6 have wiring to operate in an asymmetric mode (e.g. col. 7, lines 28-30) and has a single series resonance frequency (see e.g. Fig. 9A; col. 7, lines 52-55; and the paragraph spanning cols. 7-8) so as to clearly anticipate the coupled resonator filter (CRF) that has a single resonance frequency of Applicants’ Fig. 4E, and Miyake Figs. 7-8 have wiring to operate in a symmetric mode with a single series resonance frequency (see col. 7, lines 40-42 and 
Consequently, regarding claims 1-3, Miyake Figs. 7-8 disclose a zero-output coupled resonator filter (ZO-CRF) comprising:  a first resonator 11a (best seen as the top resonator in Fig. 8) comprising a first electrode 12a, a second electrode 12b, and a first piezoelectric plate 13 disposed between the first and second electrodes 12a,12b and configured to receive a first voltage between the first and second electrodes 12a,12b; a second resonator 11b comprising a third electrode 14b, a fourth electrode 14a, and a second piezoelectric plate 15 disposed between the third and fourth electrodes 14b,14a and configured to receive a second voltage between the third and fourth electrodes 14b,14a; and a coupling layer 16 disposed between the second electrode 12b and the third electrode 14b; wherein the first electrode 12a and the fourth electrode 14a are coupled to an input port 2 to receive an input signal voltage, the second electrode 12b and the third electrode 14b are coupled to a ground, and the first voltage and the second voltage are configured to each be equal to the input voltage by definition of the resonator operating in symmetric mode (see col. 7, lines 40-42) and so cause the ZO-CRF to resonate at a selected resonance frequency that is a single series resonance frequency as shown in Fig. 10A and already discussed above.
Regarding claims 7 and 8, Miyake Figs. 5-6 disclose the same stack of a first resonator 11a and a second resonator 11b (see Fig. 6 vs. Fig. 8) having the same first through fourth electrodes 12a, 12b, 14b, 14a, but in this instance the first electrode 12a and third electrode 14b are coupled to input port 2 to receive an input voltage, and the 
Regarding claims 10, 16 and 17, Miyake also discloses a filter in Fig. 21 that uses the ZO-CRF of Figs. 5-6 as the shunt resonators, and because claims 16 and 17 are similar to the just discussed claims 7 and 8, they will not be discussed again.  
As more particularly regarding claim 10, Fig. 21 of Miyake shows a filter comprising:  an input port 2 to receive an RF signal; an output port 4 to output the RF signal; a series resonator 10, coupled between the input and output ports and configured to resonate at a defined resonance frequency (see Figs. 7-8 and 10A) and pass the RF signal to the output port; and a ZO-CRF 30 configured to resonate at a selected resonance frequency (see Figs. 5-6 and 9A) to shunt the RF signal to ground.
Regarding claims 19 and 20, the filter of Fig. 21 further comprises a second ZO-CRF 40 coupled between the series resonator 10 and ground, and further comprises a second series resonator 20 coupled between the series resonator 10 and the output port 4.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as obvious over Handtmann et al. U.S. 2008/0297278 (Handtmann hereinafter) {cited by Applicants}.
Before beginning, it is noted that Handtmann also discloses a coupled resonator filter/CRF that has a single series resonance frequency so as to act as a resonator (see e.g. section [0024] and section [0027], lines 1-4 thereof) which Handtmann also calls a coupled resonator filter resonator (CRF-R).  Furthermore, Handtmann discloses a using such CRF-Rs in a ladder filter (see section [0025]) and Fig. 10 shows a CRF 410 and two bulk acoustic wave devices 420 and 430 that have the acoustically coupled structure of CRF-Rs shown in Figs. 5A, 5B and 7 (i.e. a CRF as in Fig. 4A with the top and bottom resonators connected in parallel as per sections [0025] and [0043]), wherein the Fig. 10 CRF-R 430 is explicitly disclosed as being in a “shunt stage” (see section [0055], lines 1-5 thereof).  Consequently for the following 102 portion of the rejection, in Fig. 10 the terminal at the lower right is considered to be ground by definition of “shunt stage” and which clearly should have been labeled 117b (see e.g. Fig. 4A and section [0056], the last 3 lines thereof).  

Regarding claim 2, the first electrode 114c and the fourth electrode 116d are coupled to an input port 117a, 115a via the CRF 410 and its electrode 116b, and the second electrode 116c and the third electrode 114d are believed to inherently be coupled to ground by the definition of “shunt stage” (see section [0055], lines 1-5) as discussed above in the first paragraph of this rejection.
Regarding claim 10, Fig. 10 shows a radio frequency (RF) filter circuit comprising:  an input port 117a, 115b configured to receive an RF input signal; an output port 115b, 117b configured to output the RF signal; a series resonator being CRF-R structure 420 coupled between the input port and the output port configured to 
Regarding claims 11 and 12, see the discussion of similar claims 2 and 3 above.
However, the “shunt stage” terminal at the lower right of Fig. 10, which is believed to inherently be ground by the definition of “shunt stage”, is not explicitly disclosed as “ground”, and therefore the following companion 103 portion of the rejection is made.
The Examiner Takes Official Notice that it would have been well known by one of ordinary skill in the art that the meaning of “shunt stage” obviously could have included connection to ground in order to provide a “shunt” to ground in a ladder filter.  As evidence, see e.g. Miyake (applied above) at e.g. Figs. 5, 6, 15, 18, 19 and 21 thereof.  Note that Handtmann also explicitly suggests using its CRF-Rs in ladder filters (see section [0025]) wherein it would have been common knowledge to provide the shunt/parallel arms of ladder filters connected to ground.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the filter of Handtmann (Fig. 10), if even necessary, by having connected the second electrode 116c and third electrode 114d of CRF-R 430 to ground because Handtmann explicitly suggest that the CRF-R 430 is a “shunt stage” (see section [0055, lines 1-5 thereof), which one of ordinary skill in the art would have understood obviously be connected to ground as simple common knowledge in the art.

Allowable Subject Matter
Claims 4-6, 9, 13-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumoto et al. U.S. 2008/0169884 discloses a coupled resonator filter resonator in Fig. 3 that includes:  a top resonator with a first electrode 9 and a second electrode 8 and a first piezoelectric plate 7; a bottom resonator with a third electrode 6 and a fourth electrode 5 and a second piezoelectric plate 4; wherein the first electrode 9 and the fourth electrode 5 are coupled to an input port, and the second electrode 8 and the third electrode 6 are coupled to each other by electro-conductive coupling layers 3/10 (see also layers 3a-3e in Fig. 9), and wherein when used as a shunt resonator in a ladder filter (see Figs. 15B-16B), the second electrode 8 and the third electrode 6 are connected to ground by the coupling layers 3/10 as best seen in resonator 330 in Fig. 16A.
	Timme et al. U.S. 2019/0181835 discloses similar CRFs with the top and bottom resonators connected in parallel (see e.g. Fig. 18a and Fig. 20b) and using them in the shunt arms of ladder filters (see Fig. 20c), and wherein the embodiment of Fig. 18a appears to include a tuning element 1804 which would make the voltage through the left 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





bs 								/BARBARA SUMMONS/March 29, 2021                                                             Primary Examiner, Art Unit 2843